                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

PATRICK EDWARD BROWN,                 §
                                      §
      Plaintiff,                      §
                                      §         Civil No. 3:19-CV-02332-E
v.                                    §
                                      §
LUPE VALDEZ, et al.,                  §
                                      §
      Defendants.                     §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (Doc. 16). Plaintiff filed objections. The District

Court reviewed de novo those portions of the proposed findings, conclusions,

and recommendation to which objection was made. The Court overrules the

objections and ACCEPTS the Findings, Conclusions and Recommendation of

the United States Magistrate Judge.       Accordingly, the Court GRANTS the

“Motion to Dismiss as ‘Abandoned’ or ‘Non-Suited’” filed by Defendants Endel

Sorra and Debra English (Doc. 9) and DIRECTS the Clerk of the Court to

terminate Sorra and English as defendants in this matter.

      SO ORDERED.

      Signed November 18, 2019.

                                           _____________________________
                                           ADA BROWN
                                           UNITED STATES DISTRICT JUDGE
